United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, BURLINGTON
PROCESSING & DISTRIBUTION CENTER,
Essex Junction, VT, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0903
Issued: April 22, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 19, 2020 appellant, through counsel, filed a timely appeal from a February 24,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that OWCP received additional evidence following the February 24, 2020 decision. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right arm condition
causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On May 21, 2019 appellant, then a 51-year-old automation clerk, filed an occupational
disease claim (Form CA-2) alleging that she developed a right ulnar nerve condition as a result of
her federal employment duties. She noted that she first became aware of her condition and its
relation to her federal employment on May 20, 2019. Appellant did not stop work.
In a development letter dated May 31, 2019, OWCP informed appellant of the deficiencies
of her claim. It advised her of the type of factual and medical evidence necessary and provided a
questionnaire for her completion. OWCP afforded appellant 30 days to respond. In a separate
development letter also dated May 31, 2019, it requested additional factual information from the
employing establishment.
In a May 23, 2019 note, Dr. William J. Cove, an osteopath specializing in neuromuscular
disease, diagnosed right cubital tunnel syndrome and opined that the condition “is most likely due
to the repetitive motions she performs at work.”
In a June 6, 2019 memorandum, R.S., a plant manager, indicated that appellant was
“continually” on “some sort of light duty for the past two years with restrictions from non-work
related issues.” The plant manager confirmed that the employing establishment was diligent with
respect to adhering to her restrictions. R.S. disagreed that appellant engaged in repetitive work
and indicated that the employing establishment had “100 percent” complied with her physician’s
recommendations for work restrictions.
A position description for a mail processing clerk was received on June 14, 2019, along
with a description of measures to reduce fatigue while working.
In a June 19, 2019 letter, appellant indicated that she did not have appropriate medical
restrictions in place and that she had just received a platform that could have possibly prevented
her ulnar nerve damage if she had received it earlier.
In a July 3, 2019 attending physician’s report (Form CA-20), Dr. Cove noted that appellant
developed symptoms in her “right forearm after lifting trays of mail off a high shelf.” He
diagnosed ulnar nerve impingement, based upon an electromyogram (EMG) study dated
April 24, 2019. Dr. Cove checked the box “Yes” in response to whether he believed the condition
was caused or aggravated by an employment activity. He also indicated that appellant had no
preexisting conditions.
In a July 3, 2019 duty status report (Form CA-17), Dr. Cove noted that appellant developed
numbness in the right forearm after lifting heavy mail trays. He advised that appellant had right
ulnar nerve impingement and that appellant was “never told to miss work.”
By decision dated July 25, 2019, OWCP denied the claim, finding that appellant had not
established that the identified employment factors had occurred as alleged. It explained that
2

appellant had not responded to the factual questionnaire, nor did she describe her alleged
employment factors on the Form CA-2. OWCP concluded, therefore, that the requirements had
not been met to establish an injury as defined by FECA.
On August 20, 2019 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on
December 11, 2019.
During the hearing, appellant indicated that she was diagnosed with right ulnar nerve
damage and that she had a cervical condition which she continued to aggravate. She noted that
she had filed a prior claim, but due to ongoing employment exposure, she filed the present claim.
Appellant explained that her job duties as an automation clerk involved continuous mail sorting.
She confirmed that she had worked in a modified position since 2016 and that she currently worked
between six to eight hours a day, based on her pain level. Appellant confirmed that she had injured
her right wrist in October 2019, when she fell while trying to move her motorcycle. She indicated
that her initial injury occurred on March 24, 2016, but that claim had not been accepted. OWCP’s
hearing representative noted that the current claim was administratively combined with appellant’s
two previously denied claims in OWCP File Nos. xxxxxx534 and xxxxxx791, both with a
March 24, 2016 date of injury. Appellant discussed her light-duty work and explained that she
primarily sorted letters as she had a five-pound lifting restriction. She stated that she was usually
able to work for approximately six hours and that she also printed placards and worked with
accountable mail in her light-duty assignment.
In an August 12, 2019 report, Dr. Seth Frenzen, a Board-certified orthopedic surgeon,
released appellant to light-duty work, effective immediately. He related that appellant should limit
weight bearing with the right upper arm to five pounds.
In an October 9, 2019 report, a physician assistant indicated that appellant could return to
full duty.
By decision dated February 24, 2020, OWCP’s hearing representative affirmed the July 25,
2019 decision, as modified, to find that appellant had provided a description of her “light-duty
employment factors from 2016-2019).” However, the hearing representative found that the
medical evidence of record was insufficient to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related

4

Supra note 2.

5

See S.M., Docket No. 19-1634 (issued August 25, 2020); E.W., Docket No. 19-1393 (issued January 29, 2020);
J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the identified employment factors.8
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.9 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.10 Neither the mere fact
that a disease or condition manifests itself during a period of employment, nor the belief that the
disease or condition was caused or aggravated by employment factors, is sufficient to establish
causal relationship.11
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship, therefore, involves aggravation, acceleration, or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.12
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right arm
condition causally related to the accepted factors of her federal employment.
In a May 23, 2019 treatment note, Dr. Cove diagnosed right cubital tunnel syndrome and
opined that appellant’s condition “is most likely due to the repetitive motions she performs at
work.…” The Board has held that medical opinions that suggest that a condition was likely or

6

L.C., Docket No. 19-1301 (issued January 29, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7
20 C.F.R. § 10.115; E.S., Docket No. 18-1580 (issued January 23, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

See T.L., Docket No. 18-0778 (issued January 22, 2020); Roy L. Humphrey, 57 ECAB 238, 241 (2005); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
9

J.F., Docket No. 18-0492 (issued January 16, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

10

A.M., Docket No. 18-0562 (issued January 23, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

11

E.W., supra note 5; Gary L. Fowler, 45 ECAB 365 (1994).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).

4

possibly caused by work activities are speculative or equivocal and have limited probative value.13
Thus, this report is of limited probative value.
In a July 3, 2019 Form CA-17, Dr. Cove diagnosed right ulnar nerve impingement. In a
separate Form CA-20 report also dated July 3, 2019, he noted that appellant developed symptoms
in her “right forearm after lifting trays of mail off a high shelf.” Dr. Cove diagnosed ulnar nerve
impingement and checked the box “Yes” in response to whether he believed the condition was
caused or aggravated by an employment activity. The Board has explained that a report that
addresses causal relationship with a check mark, without further medical rationale explaining how
the employment incident caused or aggravated the alleged injury, is of diminished probative value
and insufficient to establish causal relationship.14 Dr. Cove also indicated that there were no
preexisting conditions. However, this was not accurate as the record reflects two prior claims with
a March 24, 2016 date of injury, as well as a motor vehicle accident and a fall and injury to her
right wrist involving her motorcycle. Medical opinions based on an incomplete or inaccurate
history are of diminished probative value.15 These reports are, therefore, also insufficient to
establish appellant’s claim.
Dr. Frenzen provided an August 12, 2019 report releasing appellant to light-duty work,
effective immediately. However, he did not provide a diagnosis or an opinion regarding the cause
of appellant’s condition.16 As such, this report is insufficient to establish the claim.17
OWCP received reports from a physician assistant. However, certain healthcare providers
such as physician assistants are not considered physicians as defined under FECA.18
Consequently, their medical findings and/or opinions will not suffice for purposes of establishing
entitlement to FECA benefits.19 Thus, this evidence is of no probative value and is insufficient to
establish appellant’s claim.
As the medical evidence of record is insufficient to establish causal relationship between
appellant’s right arm condition and the accepted factors of her federal employment, the Board
finds that she has not met her burden of proof.

13

J.W., Docket No. 18-0678 (issued March 3, 2020).

14

J.K., Docket No. 20-0590 (issued July 17, 2020); J.A., Docket No. 17-1936 (issued August 13, 2018).

15
See D.B., Docket No. 19-0663 (issued August 27, 2020); D.W., Docket No. 18-0123 (issued October 4, 2018);
L.G., Docket No. 09-1692 (issued August 11, 2010).
16

Supra note 11.

17

R.G., Docket No. 19-0233 (issued July 16, 2019); S.W., Docket No. 18-1489 (issued June 25, 2019).

18
Section 8101(2) of FECA provides that physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law.
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 201 3); R.K., Docket No. 20-0049 (issued April 10, 2020) (a physician
assistant is not considered a physician as defined under FECA); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006)
(lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a medical
opinion under FECA)..
19

Id.

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right arm
condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 24, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 22, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

